UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     03/19/20

  United States,

                   –v–
                                                                   19-cr-665 (AJN)
  Raymond Reid Collins,
                                                                        ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       The sentencing in this matter, currently scheduled for April 16, 2020, is hereby adjourned

to May 18, 2020 at 3:00 P.M.



       SO ORDERED.

             19 2020
Dated: March____,
       New York, New York

                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge
